

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of December 11, 2008, (the “Effective Date”) by and between Vista
Staffing Solutions, Inc. (together with its affiliates, the “Company”), On
Assignment, Inc. (“OA”) and Mark S. Brouse (“Executive”).  The Company, OA and
Executive are later in this Agreement sometimes referred to individually as a
“Party” or collectively as the “Parties.”


RECITALS


A.           The Company, OA and Executive previously entered into an agreement,
dated December 20, 2006, pursuant to which Executive is employed as the
President of the Company, and an Amendment 1 to Employment Agreement dated July
2, 2008 (the “Prior Agreement”).

 
B.      The Company, OA and Executive wish to amend and restate the Prior
Agreement to implement changes required under Internal Revenue Code Section 409A
(together with the regulations and official interpretations thereof, “Section
409A”).




AGREEMENT


1.           Employment Term.  Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment shall continue for a term
commencing on the Effective Date and ending on December 31, 2010 (the “Initial
Termination Date”); provided, that this Agreement shall be automatically
extended for one additional year on the Initial Termination Date and on each
subsequent anniversary of the Initial Termination Date unless either Executive
or the Company elects not to so extend such term by notifying the other Party,
in accordance with Section 7 below, of such election not less than sixty days
prior to the Initial Termination Date, or any anniversary thereof, as applicable
(in any case, the “Employment Period”).


2.           Position and Duties.
 
(a)           Position.  During the Employment Period, Executive shall serve as
the President of the Company and shall perform such employment duties and shall
have such rights, privileges and authority as are usual and customary for such
position.  Executive shall report to Chief Executive Officer of OA (currently
Peter Dameris).  OA shall retain full direction and control of the means and
methods by which Executive performs the above services.  At OA’s reasonable
request, Executive shall serve OA, the Company and/or their subsidiaries and
affiliates in such other offices and capacities in addition to serving as the
President of the Company as the Company shall designate, consistent with
Executive’s position as President of the Company, without additional
compensation beyond that specified in this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
(b)           Place of Employment.  During the Employment Period, Executive
shall perform the services required by this Agreement at the Company’s principal
offices in Salt Lake City, Utah, unless otherwise mutually agreed upon by the
Parties.  Notwithstanding the foregoing, Executive may from time to time be
required to travel temporarily to other locations on the Company’s business.


(c)           Exclusivity.  During the Employment Period, except for such other
activities as the Compensation Committee of OA (the “Committee”) shall approve
in writing in its sole discretion and as provided below in this Section 2(c),
Executive shall devote Executive’s entire business time, business attention and
business energies to the business and affairs of the Company, to the performance
of Executive’s duties under this Agreement and to the promotion of the Company’s
interests, and shall not (i) accept any other employment, directorship or
consultancy, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place Executive in a competing position to, that
of the Company or OA.  Notwithstanding the foregoing, nothing herein shall
prohibit Executive from (x) serving on up to two boards (or similar bodies) of
charitable organizations, or (y) continuing to own his current ownership
interest and to serve as a member of the Board of Directors (or comparable body)
of Phar Technology, LLC, to the extent, in all cases, that such activities do
not materially interfere with Executive’s duties and responsibilities to the
Company, as determined in the reasonable discretion of the Committee.


3.           Compensation.


(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Base Salary”) initially set at $261,000 per year,
payable in accordance with the Company’s normal payroll procedures applicable to
similarly situated senior executives of OA, as in effect from time to
time.  Beginning in calendar year 2008 and thereafter during the Employment
Period, the Base Salary shall be subject to annual review and increase (but not
decrease) in the sole discretion of the Committee.

 
 
 

--------------------------------------------------------------------------------

 



                      (b)           Annual Bonus.  In addition to the Base
Salary, Executive shall be eligible to earn an annual cash bonus in respect of
each calendar year during the Employment Period beginning in calendar year 2007,
as described below (each, an “Annual Bonus”), subject in each case to
Executive’s continued employment through the 31st day of December in the year in
respect of which any Annual Bonus becomes payable.  In respect of calendar year
2007, Executive shall be eligible to earn, and if and to the extent earned,
shall be paid, an Annual Bonus of up to $195,750, determined as follows: (i) if,
during 2007, the Company attains earnings before income, tax, depreciation and
amortization, each determined in accordance with United States GAAP,
consistently applied, as reported on its consolidated financial statements for
such period (“EBITDA”) of no less than 110% of budgeted EBITDA (“2007 Target
EBITDA”), the 2007 Annual Bonus shall equal no less than $97,875, and (ii) for
each percentage point by which the Company’s 2007 EBITDA exceeds 2007 Target
EBITDA up to 130% of 2007 Target EBITDA, the 2007 Annual Bonus shall be
increased by no less than $4,893.75, up to an additional 2007 Annual Bonus
amount of $97,875 (and  up to a total 2007 Annual Bonus of $195,750), provided,
that if the Company does not attain 2007 Target EBITDA, an Annual Bonus shall
only become payable to Executive in respect of calendar year 2007 if the
Committee, in its sole discretion, so determines.  In respect of calendar years
during the Employment Period beginning after 2007, any Annual Bonus shall be
determined by reference to the attainment of objective performance criteria,
which criteria shall be determined by the Committee within sixty days after the
start of the applicable calendar year.
 
Each Annual Bonus shall be paid to Executive, to the extent that any such Annual
Bonus becomes payable, within thirty days after the date on which the Committee
conclusively determines the extent to which the applicable performance criteria
have (or have not) been met.
 
(c)           Credit Card Reward Miles.  During the Employment Period, the
Company shall provide Executive with a corporate American Express card (or
similar major credit card) to be used solely for the purpose of paying expenses
that would otherwise be reimbursable pursuant to Section 3(f) below.  To the
extent that Executive accrues miles (or comparable reward credit, “Miles”) based
on Executive’s use of such corporate credit card (i) for expenses incurred
directly by Executive for Executive’s travel, lodging and/or other individual
business expenses, Executive shall be permitted to apply any Miles so accrued to
personal and/or business use in Executive’s sole discretion, and (ii) for
expenses incurred on behalf of other employees or consultants of the Company
(including without limitation, other employees’ or consultants’ travel and
lodging) or items or services purchased on behalf of the Company, Executive
shall apply such Miles to the purchase of travel, lodging and/or  related
upgrades associated with business-related travel only.  To the extent that any
Miles accrued for expenses described in clause (ii) of this section 3(c) are not
applied by Executive as described in such clause (ii), such Miles shall be and
remain the sole property of the Company.
 

 
 
 

--------------------------------------------------------------------------------

 



 
(d)           Benefit Plans; Technology.  During the Employment Period,
Executive and Executive’s legal dependants shall be eligible to participate in
the welfare benefit plans, policies and programs (including, if applicable,
medical, dental, disability, life and accidental death insurance plans and
programs) maintained by OA generally for its senior executives.  In addition,
during the Employment Period, Executive shall be eligible to participate in such
incentive, savings and retirement plans, policies and programs as are made
available to similarly situated senior executives of OA, provided, that the OA
shall have no obligation, in any case, to adopt, maintain or continue any such
plans, policies or programs.  During the Employment Period, Executive shall be
eligible to receive technology equipment and support commensurate with
Executive’s position and comparable to that provided to similarly situated
senior executives of OA.


(e)           Vacation.  During the Employment Period, Executive shall be
entitled to four weeks of paid vacation per calendar year, pro rated for any
service by Executive during any partial calendar year, provided, that Executive
shall not accrue any vacation time in excess of four weeks.


(f)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement of all reasonable business expenses
incurred by Executive in accordance with the expense reimbursement policy of OA
applicable to senior executives of OA, as in effect from time to time, provided
that Executive properly substantiates such expenses in accordance with such
policy.


(g)           Charitable Contributions.  Beginning in calendar year 2007, each
year during the Employment Period, Executive may designate a charitable
organization that is exempt from taxation under Section 501(c)(3) of the
Internal Revenue Code to which the Company shallcontribute up to $5,000 prior to
the end of such year, as directed by Executive, provided that Executive remains
employed by the Company through the end of such year.

 
 
 

--------------------------------------------------------------------------------

 



4.           Termination of Employment.
 
Either the Company or Executive may terminate Executive’s employment at any time
for any reason or no reason, subject to the terms and conditions of this Section
4.  The following provisions shall control any such termination of Executive’s
employment:
 
(a)           Termination Without Cause.  The Company may terminate Executive’s
employment without Cause (as defined below) at any time during the Employment
Period upon written notice to Executive provided in accordance with Section 7
below.  If Executive’s employment is terminated as provided in this Section
4(a), the Company shall promptly, or in the case of obligations described in
clause (v) below, as such obligations become due to Executive, pay or provide to
Executive, (i) Executive’s earned but unpaid Base Salary accrued through the
Date of Termination, (ii) accrued but unpaid vacation time through the Date of
Termination, (iii) any Annual Bonus required to be paid to Executive pursuant to
this Agreement for any calendar year of the Company ending prior to the Date of
Termination, to the extent payable, but not previously paid, (iv) reimbursement
of any business expenses incurred by Executive prior to the Date of Termination
that are reimbursable under Section 3(f) above, and (v) any vested benefits and
other amounts due to Executive under any plan, program or policy of the Company
or OA (together, the “Accrued Obligations”).  In addition, subject to Section
4(i) below, Executive’s execution and non-revocation of a binding Release (as
defined below) in accordance with Section 4(g) below and Executive’s continued
compliance with the Confidentiality Agreement (as defined below), Executive
shall be entitled to the following payments and benefits from the Company (the
“Severance”):


 
(1)
continued payment of 100% of Executive’s Base Salary at the rate in effect as of
the Date of Termination, in substantially equal installments, for a period of
twelve months following the Date of Termination, in accordance with the
Company’s normal payroll procedures applicable to senior executives of OA, as in
effect from time to time (but no less often than monthly), provided, that
payment of the amounts described in this Section 4(a)(1) shall not commence
until the Company’s first payroll date occurring on or after the 30th day
following the Date of Termination (the “First Payroll Date”) and any amounts
that would otherwise have been paid prior to the First Payroll Date shall
instead be paid on the First Payroll Date;



 
(2)
subject to Executive’s proper election to continue healthcare coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for a period of twelve months


 
 
 

--------------------------------------------------------------------------------

 



 
from the Date of Termination, the Company will pay Executivethe difference
between Executive’s COBRA premiums (in respect of COBRA benefits to be provided
through third-party insurance maintained by the Company under the Company’s
benefit plans for Executive and his legal dependents, to the extent each such
individual received healthcare coverage provided by the Company immediately
prior to such termination of employment), and the cost to Executive of such
coverage immediately prior to such termination (subject to premium increases
affecting participants in such plan(s) generally). The Company shall provide
this premium cost offset in a manner that causes such COBRA benefits to be
exempt from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5), provided, that if during the twelve month period, any plan
pursuant to which such benefits are to be provided ceases to be exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
then an amount equal to each such remaining premium cost offset shall thereafter
be paid to Executive as currently taxable compensation in substantially equal
monthly installments over the remainder of the twelve month period.   Following
such twelve-month continuation period, any further continuation of such coverage
shall be at Executive’s sole expense, as and to the extent provided by law; and



 
(3)
a pro rated portion of the Annual Bonus that would otherwise become payable in
respect of the year in which the Date of Termination occurs (if any), if and to
the extent that, as of the Date of Termination, the Company is on track to
attain the performance objectives applicable to such Annual Bonus, as determined
in the reasonable discretion of the Committee, provided, that if performance
objectives have not yet been determined for such Annual Bonus, then no amount
shall become payable pursuant to this Section 4(a)(3).



Each payment under this Section 4(a)(1)(2) and (3) above shall be treated as a
separate payment for the purposes of Section 409A.


(b)           Constructive Termination.  Executive may terminate Executive’s
employment upon the occurrence of a Constructive Termination (as defined below)
at any time during the Employment Period upon written notice to OA provided in
accordance with Section 7 below.  If Executive’s employment is terminated as
provided in this Section 4(b), theCompany shall promptly, or in the case of
obligations described in

 
 
 

--------------------------------------------------------------------------------

 



clause 4(a)(v) above, as such obligations become due to Executive, pay or
provide to Executive the Accrued Obligations.  In addition, upon a Constructive
Termination, subject to Section 4(i) below, Executive’s execution and
non-revocation of a binding Release in accordance with Section 4(g) below and
Executive’s continued compliance with the Confidentiality Agreement, Executive
shall be entitled to receive the Severance.


(c)           Death; Disability.  If Executive dies during the Employment Period
or Executive’s employment is terminated due to Executive’s Disability (as
defined below), Executive or Executive’s estate, as applicable, shall be
entitled to receive the Accrued Obligations promptly, or, in the case of
benefits described in Section 4(a)(v) above, as such obligations become due to
Executive.  In addition, subject to Executive’s (or Executive’s estate’s)
execution and non-revocation of a binding Release in accordance with Section
4(g) below and Executive’s continued compliance with the Confidentiality
Agreement (upon a Disability termination), Executive (or Executive’s estate)
shall be entitled to receive the Severance.


(d)           Cause.  If Executive’s employment becomes terminable by the
Company for Cause, the Company may terminate Executive’s employment immediately
upon notice to Executive provided in accordance with Section 7 below, and
Executive shall be entitled to receive the Accrued Obligations promptly or, in
the case of benefits described in Section 4(a)(v) above, as such obligations
become due to Executive.


(e)           Resignation.  Executive may terminate Executive’s employment upon
sixty days’ notice to OA provided in accordance with Section 7 below, subject to
OA’s right to waive any or all of such notice period.  If Executive so
terminates Executive’s employment, Executive shall be entitled to receive the
Accrued Obligations promptly, or, in the case of benefits described in Section
4(a)(v) above, as such obligations become due to Executive.  If the Company
elects to waive the notice period provided for in this Section 4(e), Executive
shall not be entitled to any compensation in respect of such period.


(f)           Other Terminations.  If Executive’s employment terminates for any
reason other than those specified in Sections 4(a), (b), (c), (d) or (e) above
(including without limitation, expiration of the Employment Period or election
by the Company or Executive not to extend the Employment Period), the Company
shall promptly, or in the case of items described in Section 4(a)(v) above, as
such obligations become due to Executive, pay or provide to Executive the
Accrued Obligations.


(g)           Release; Exclusivity of Benefits.  Notwithstanding anything in
this Agreement to the contrary, it shall be a condition to Executive’s right to
receive the Severance that Executive (or Executive’s estate) execute, deliver to
the Company and not revoke a general release of claims in a form reasonably
prescribed by the Company (the “Release”).  Except as expressly provided in this
Section 4, upon the termination of Executive’s employment, the Company shall
have no obligations to Executive in connection with Executive’s employment with
the Company or the termination thereof.

 
 
 

--------------------------------------------------------------------------------

 

(h)           Definitions.


“Cause” shall mean (i) a material breach of this Agreement by Executive; (ii)
the willful or repeated failure or refusal by Executive substantially to perform
Executive’s material duties hereunder; (iii) Executive’s commission of any
felony or other crime involving moral turpitude, (iv) fraud, embezzlement or
misappropriation by Executive relating to the Company or its funds, properties,
corporate opportunities or other assets to the extent that the Company
reasonably determines such act to be materially injurious to the Company, or (v)
Executive repeatedly acting in a manner or repeatedly making any statements, in
either case, which the Company reasonably determines to be detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company.


“Disability” shall mean that Executive has become entitled to receive benefits
under the applicable provisions of a Company long-term disability insurance
program or, if no such program is applicable to Executive, then Disability means
Executive’s incapacity due to physical or mental illness during which Executive
is unable to substantially perform Executive’s duties under this Agreement for a
period of 6 consecutive months or for 180 days within any 365-day period or
which can reasonably be expected to continue indefinitely, in any case, as
determined by the Committee.


“Constructive Termination” shall mean (i) a material reduction in Executive’s
duties or responsibilities; (ii) a material reduction of the Base Salary to
which Executive is entitled as of the Effective Date; (iii) the assignment to
Executive of duties or responsibilities that are materially inconsistent with
Executive’s position as the President of the Company; (iv) any action by the
Company or OA that requires, or would require, Executive to take any action that
is illegal or unethical; or (v) the relocation by the Company of Executive’s
principal place of work to a location outside of Salt Lake County, Utah, such
that it constitutes a material change in the geographic location at which he
must perform services under this Agreement (within the meaning of Section
409A).  Notwithstanding the foregoing, no such act(s) or omission(s) shall
constitute Constructive Termination unless Executive notifies the Company in
accordance with Section 7 below within 60 days after the occurrence of the
act(s) or omission(s) that Executive believes constitute Constructive
Termination,  the Company fails to cure any such act(s) or omission(s) within 30
days of receipt of such notice, and the date of Executive’s Separation from
Service occurs no later than 45 days after Executive furnishes notice.


“Date of Termination” shall mean the date on which Executive experiences a
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended, and Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).


(i)           Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any Severance payments, shall be paid to Executive during the 6-month
period following Executive’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the extent the Committee reasonably determines Executive is a
“specified employee” at the time of such Separation from Service (within the
meaning of Section 409A) and that that paying such amounts at the time or
timesindicated in this Agreement would be a prohibited

 
 
 

--------------------------------------------------------------------------------

 



distribution under Section 409A(a)(2)(b)(i) of the Code and/or cause Executive
to incur additional taxes under Section 409A of the Code.  If the payment of any
such amounts is delayed as a result of the previous sentence, then on the first
business day following the end of such 6-month period, (or such earlier date
upon which such amount can be paid under Section 409A without being subject to
such additional taxes, including as a result of Executive’s death), the Company
shall pay Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to Executive during such 6-month period, without
interest thereon.


5.           Confidentiality, Nonsolicitation and Noncompetition.  Concurrently
herewith, Executive agrees to execute and comply with the terms of the
Confidentiality, Nonsolicitation and Noncompetition Agreement attached hereto as
Exhibit A (the “Confidentiality Agreement”).  The compensation and benefits
provided under this Agreement, together with the compensation and benefits
provided under the Stock Purchase Agreement, any Severance obligations arising
hereunder and other good and valuable consideration are hereby acknowledged by
the Parties hereto to constitute adequate consideration for Executive’s entering
into the Confidentiality Agreement.
 
6.           Representations.
 
(a)           No Violation of Other Agreements.  Executive hereby represents and
warrants to the Company that (i) Executive is entering into this Agreement
voluntarily and that the performance of Executive’s obligations hereunder will
not violate any agreement between Executive and any other person, firm,
organization or other entity, including without limitation, any agreements with
the Company or any of its affiliates, and (ii) Executive is not bound by the
terms of any agreement with any previous employer or other Party to refrain from
competing, directly or indirectly, with the business of such previous employer
or other Party that would be violated by Executive’s entering into this
Agreement and/or providing services to the Company pursuant to the terms of this
Agreement.
 
(b)           No Disclosure of Confidential Information.  Executive’s
performance of Executive’s duties under this Agreement will not require
Executive to, and Executive shall not, rely on in the performance of Executive’s
duties or disclose to the Company or any other person or entity or induce the
Company in any way to use or rely on any trade secret or other confidential or
proprietary information or material belonging to any previous employer of
Executive.
 

 
 
 

--------------------------------------------------------------------------------

 



 
7.           Notice.  Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by fax, email or registered or certified mail, postage
prepaid, addressed as follows (or if it is sent through any other method agreed
upon by the Parties):
 
If to OA:
 
On Assignment, Inc.
26651 W. Agoura Road
Calabasas, CA 91302
Tel: (818) 878-7900
Attention: Chief Executive Officer
 
If to Executive: to the most current home address on file with the Company’s
Human Resources Department,or to such other address as any Party may designate
by notice to the other in accordance with this Section 7, and shall be deemed to
have been given upon actual receipt.
 
8.           Effectiveness.  Although this Agreement will be executed by the
Parties prior to the Closing, the effectiveness of this Agreement is subject to
and conditioned upon the occurrence of the Closing.  Therefore, this Agreement
shall become effective only upon the Closing, it being understood that this
Agreement shall be null and void and of no force or effect if the Closing is not
consummated for any reason.
 
9.           Section 409A.
 
(a)           General.  The payments and benefits provided hereunder are
intended to be exempt from or compliant with the requirements of Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that following the effective date hereof, the Company reasonably
determines that any payments or benefits hereunder are not either exempt from or
compliant with the requirements of Section 409A, the Company and Executive shall
work together in good faith to adopt such amendments to this Agreement or adopt
such other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions that are
necessary or appropriate (i) to preserve the intended tax treatment of the
payments and benefits provided hereunder, to preserve the economic benefits with
respect to such payments and benefits, and/or (ii) to exempt such payments and
benefits from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder, provided that the
Company shall have no obligation to take any action described in this Section
9(a), to the extent the Company determines that taking any such action would be
detrimental to Company, or to indemnify Executive for any failure to take any
such action.

 
 
 

--------------------------------------------------------------------------------

 



(b)           Certain Reimbursements.  To the extent that any reimbursements
hereunder constitute taxable compensation to Executive, such reimbursements
shall be made to Executive promptly, but in no event after December 31st of the
year following the year in which the expense was incurred, the amount of any
such amounts reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement of
any such expenses shall not be subject to liquidation or exchange for any other
benefit.
 
10.           Miscellaneous.
 
(a)           Governing Law.  The rights and duties of the Parties will be
governed by the local law of the State of Utah, excluding any choice-of-law
rules that would require the application of the laws of any other
jurisdiction.  The Parties consent to the jurisdiction of the state and federal
courts located in the state of Utah to adjudicate any disputes between the
Parties.
 
(b)           Captions.  The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.
 
(c)           Amendment.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the Parties or their
respective successors.
 
(d)           Withholding.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, local and/or foreign taxes, as the
Company determines to be legally required pursuant to any applicable laws or
regulations.
 
(e)           No Waiver.  Failure by any Party to insist upon strict compliance
with any provision of this Agreement or to assert any right such Party may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
 
(f)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 
(g)           Construction.  The Parties hereto acknowledge and agree that each
Party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
Party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to all Parties and not
in favor or against any Party by the rule of construction abovementioned.
 

 
 
 

--------------------------------------------------------------------------------

 



 
(h)           Assignment.  This Agreement is binding on and for the benefit of
the Parties and their respective permitted successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
 
(i)           Payment of Fees and Expenses.  In the event that any Party
initiates legal proceedings seeking legal or equitable relief, including without
limitation, any arbitration proceedings pursuant to Section 9(k) below, relating
to one or more issues of or concerning an alleged breach of any provision of
this Agreement or seeking enforcement of any provision of this Agreement, the
Party that prevails in such legal proceeding with respect to any such issue
shall be entitled to payment from the non-prevailing Party of all reasonable
attorneys’ fees and expenses incurred by the prevailing Party in connection with
any such legal proceeding.  “Expenses” shall include, but not be limited to, all
reasonable expenses and will not be limited to costs as defined by Rule 54 of
the Utah Rules of Civil Procedure.
 
(j)           Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, constitutes the final, complete and
exclusive agreement and understanding between Executive, OA the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements, including the Prior Agreement, offers or promises, whether
oral or written, made to Executive by the Company, OA or any representative
thereof.
 
(k)           Arbitration of Disputes.  Any dispute, controversy, or claim
arising out of or relating to this Agreement, or the breach of this Agreement,
shall be settled or resolved by binding arbitration administered by the American
Arbitration Association in accordance with its Employment Arbitration Rules and
Mediation Procedures (which rules are available at www.adr.org), as said rules
may be amended, supplemented, or replaced by action of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in and fully enforced by any court having jurisdiction thereof.
 
(l)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
(m)           Construction.  Where the context requires, the singular shall
include the plural, the plural shall include the singular and any gender shall
include both genders.
 

 
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
and OA have each caused these presents to be executed in their respective names
on their respective behalves, all as of the day and year first above written.
 


 

  ON ASSIGNMENT, INC.          
 
By:
/s/ Peter Dameris       Name: Peter Dameris       Title:  Chief Executive
Officer          

 



  VISTA STAFFING SOLUTIONS, INC.          
 
By:
/s/  Kathryn E. Hoffman-Abby       Name: Kathryn E. Hoffman-Abby       Title:
Executive Vice President           

             
 
 
/s/ Mark S. Brouse       Name: Mark S. Brouse                   


 
 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Exhibit A

 
[CONFIDENTIALITY AGREEMENT]


 



 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit B

 
[RELEASE AGREEMENT]


